DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The examiner discovered a deficiency within the Office Action mailed on 10/12/21. The following Office Action supersedes the previous one.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lippa (Lippa, Alex. "Police use meters to measure neighborhood noise, issue fines." The Haverhill Gazette, 27 June 2012, www.hgazette.com/news/local_news/police-use-meters-to-measure-neighborhood-noise-issue-fines/article_339099b2-7ad8-5659-9d6a-20384951fe28.html.).
As to claim 15, Lippa discloses a method, comprising: determining an amplitude of audio externally emanating from a vehicle, corresponding to audio output within an interior of a vehicle (p. 1, ¶05. “Police will be using noise meters during those late-night and early-morning hours to measure decibel levels. Anyone with a musical device, car or motorcycle exhaust system, or other source of sound the exceeds 50 decibels during those hours will be subject to a $50 fine.” Amplitude determined using noise meter outside of vehicle. While car audio is not expressly disclosed, a vehicle loudspeaker is “a musical device” and it is obvious that a vehicle sound system could be an “other source of sound.”); and 
initiating one or more actions, based on the determination of the amplitude of audio externally emanating from the vehicle, for reducing the amplitude of the audio externally emanating from the vehicle (p. 1, ¶05. “Anyone with a musical device, car or motorcycle exhaust system, or other source of sound the exceeds 50 decibels during those hours will be subject to a $50 fine.” In response to determining the dB level is too high, a fine is issued by an officer. Implicit that a fine by the police would cause the driver to reduce the car audio volume to a level below 50 dB.).
As mentioned above, Lippa does not expressly disclose audio output within the vehicle. However, before the effective filing date of the invention, one of ordinary skill in the art would have found it obvious that a loudspeaker of a vehicle is “a musical device,” and that vehicle audio would also qualify as “other source of sound.”
The motivation would have been that car audio can also be disturbing noise.
claim 17, Lippa discloses receiving data indicative of one or more parameters associated with the vehicle (p. 1, ¶04-05. Vehicle is on and playing music would qualify as parameters, or that the vehicle is within police jurisdiction.); 
determining a threshold amplitude based on the one or more parameters of the vehicle (p. 1, ¶04-05. Threshold of 50 dB or 70 dB depending on time of day.); and 
initiating the one or more actions based on the amplitude of the audio externally emanating from the vehicle and the threshold amplitude (p. 1, ¶05. “Anyone with a musical device, car or motorcycle exhaust system, or other source of sound the exceeds 50 decibels during those hours will be subject to a $50 fine.”).
	The motivation is the same as claim 15 above.
As to claim 18, Lippa discloses wherein the one or more actions comprise at least one selected from the group consisting of: controlling a frequency profile of the audio output within the interior of the vehicle; and controlling a volume of the audio output by at least some of a plurality of audio output devices within the vehicle (p. 1, ¶05. “Anyone with a musical device, car or motorcycle exhaust system, or other source of sound the exceeds 50 decibels during those hours will be subject to a $50 fine.” In response to determining the dB level is too high, a fine is issued by an officer. Implicit that a fine by the police would cause the driver to reduce the car audio volume to a level below 50 dB.).
The motivation is the same as claim 15 above.
As to claim 19, it is rejected using the same motivation as claim 15 above. The noise meter alerting the officer that the source of sound exceeds 50dB is viewed as “initiating one or more actions” since it indirectly leads to reducing the amplitude (by way of the fine being issued which would cause the driver to reduce the car audio volume). Software performing the method would have been obvious to one of ordinary skill in the art, if it is not already implicit in the functioning of the noise meter.
Allowable Subject Matter
Claims 1-14 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record does not expressly disclose or fairly suggest, “an external audio output arranged to output a signal indicative of audio externally emanating from the vehicle” as in claim 1 and similarly in claims 10 and 20. Rast (¶0079-0080 and claim 32) discloses an external vehicle microphone to pick up external sounds, which are compared to conditions within a memory. If a match is made, the volume level of the sound system is attenuated. However, these external sounds are emergency vehicles (for example) and not the audio emanating from the vehicle itself. 
The combination of the above feature with the other elements of the claims would not have been obvious to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Friday, 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES K MOONEY/Primary Examiner, Art Unit 2654